 



Exhibit 10.28
WARRANT
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED
UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE WARRANT EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE WARRANT PURCHASE AGREEMENT, DATED AS OF DECEMBER 1,
2006, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
ISSUER. NO REGISTRATION OF TRANSFER OF THIS WARRANT WILL BE MADE ON THE BOOKS OF
THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH.
ALEXZA PHARMACEUTICALS, INC.
WARRANT TO PURCHASE COMMON STOCK

No. SA-001   December 1, 2006

Void After December 1, 2011
     THIS CERTIFIES THAT, for value received, SYMPHONY ALLEGRO HOLDINGS LLC,
with its principal office at 7361 Calhoun Place, Suite 325, Rockville, MD 20855,
or its assigns (the “Holder”), is entitled to subscribe for and purchase at the
Exercise Price (defined below) from Alexza Pharmaceuticals, Inc., a Delaware
corporation, with its principal office at 1020 East Meadow Circle, Palo Alto, CA
94303 (the “Company”) up to two million (2,000,000) shares of the Common Stock
of the Company (the “Common Stock”), subject to adjustment as provided herein.
This Warrant is being issued pursuant to the terms of the Warrant Purchase
Agreement, dated December 1, 2006, by and among the Company and the Holder (the
“Warrant Purchase Agreement”). Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Warrant
Purchase Agreement.
     1. DEFINITIONS. As used herein, the following terms shall have the
following respective meanings:

 



--------------------------------------------------------------------------------



 



          (a) “Exercise Period” shall mean the period commencing on December 1,
2007 and ending on December 1, 2011, except as otherwise provided below.
          (b) “Exercise Price” shall mean $9.91 per share, subject to adjustment
pursuant to Section 6 below.
          (c) “Exercise Shares” shall mean the shares of the Company’s Common
Stock issuable upon exercise of this Warrant, subject to adjustment pursuant to
the terms herein, including but not limited to adjustment pursuant to Section 6
below.
     2. EXERCISE OF WARRANT.
          2.1 Method of Exercise. The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period or earlier
at any time upon a Transaction Event, by delivery of the following to the
Company at its address set forth above (or at such other address as it may
designate by notice in writing to the Holder):
               (a) An executed Notice of Exercise in the form attached hereto;
               (b) Payment of the Exercise Price of the Exercise Shares
purchased thereby (i) in cash or by check or wire transfer of immediately
available funds, (ii) pursuant to a Cashless Exercise, as described below, or
(iii) by a combination of (i) and (ii); and
               (c) Upon the exercise of the rights represented by this Warrant,
shares of Common Stock shall be issued for the Exercise Shares so purchased, and
shall be registered in the name of the Holder or persons affiliated with the
Holder, if the Holder so designates, within a reasonable amount of time
following receipt by the Company of all of the items designated in clauses (a),
(b) and (c) above, but in no event later than thirty (30) days after the date of
exercise pursuant to this Section 2.1. The Company shall (i) upon request of the
Holder, if available and if allowed under applicable securities laws, use
commercially reasonable efforts to deliver Exercise Shares electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions, or (ii) if requested by the Holder,
deliver to the Holder certificates evidencing the Exercise Shares. The person in
whose name any Exercise Shares are to be issued upon exercise of this Warrant
shall be deemed to have become the holder of record of such shares on the date
on which delivery of the Notice of Exercise, delivery of this Warrant and
payment of the Exercise Price were made, irrespective of the date of issuance of
the shares of Common Stock, except that, if the date of such delivery and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the close of
business on the next succeeding date on which the stock transfer books are open.

 



--------------------------------------------------------------------------------



 



                           2.2 Cashless Exercise. Notwithstanding any provisions
herein to the contrary, if, at any time during the Exercise Period, the Current
Market Price (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant by payment of cash, the Holder may exercise this Warrant
in whole or part by a cashless exercise by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise and the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

             
 
  X =   Y (B-A)
 
B    
 
            Where:   X =   the number of shares of Common Stock to be issued to
the Holder.
 
                Y =   the number of shares of Common Stock purchasable upon
exercise of all of the Warrant or, if only a portion of the Warrant is being
exercised, the portion of the Warrant being exercised (in each case subject to
adjustment pursuant to the terms herein, including but not limited to adjustment
pursuant to Section 6 below).
 
                A =   the Exercise Price.
 
                B =   the Current Market Price of one share of Common Stock.
 
                “Current Market Price” means on any particular date:

                              (a) if the Common Stock is traded on the Nasdaq
SmallCap Market or the Nasdaq Global Market, the average of the closing prices
of the Common Stock of the Company on such market over the five (5) trading days
ending immediately prior to the applicable date of valuation (in the case of a
cashless exercise, the date of valuation will be the exercise date);
                              (b) if the Common Stock is traded on any
registered national stock exchange but is not traded on the Nasdaq SmallCap
Market or the Nasdaq Global Market, the average of the closing prices of the
Common Stock of the Company on such exchange over the five (5) trading days
ending immediately prior to the applicable date of valuation (in the case of a
cashless exercise, the date of valuation will be the exercise date).
                              (c) if the Common Stock is traded
over-the-counter, but not on the Nasdaq SmallCap Market, the Nasdaq Global
Market or a registered national stock exchange, the average of the closing bid
prices over the five (5) trading day period ending immediately prior to the
applicable date of valuation (in the case of a cashless exercise, the date of
valuation will be the exercise date); and

 



--------------------------------------------------------------------------------



 



               (d) if there is no active public market for the Common Stock, the
value thereof, as determined in good faith by the Board of Directors of the
Company upon due consideration of the proposed determination thereof by the
Holder.
          2.3 Partial Exercise. If this Warrant is exercised in part only, the
Company shall, upon surrender of this Warrant, execute and deliver, within ten
(10) days of the date of exercise, a new Warrant evidencing the rights of the
Holder, or such other person as shall be designated in the Notice of Exercise,
to purchase the balance of the Exercise Shares purchasable hereunder. In no
event shall this Warrant be exercised for a fractional Exercise Share, and the
Company shall not distribute a Warrant exercisable for a fractional Exercise
Share. Fractional Exercise Shares shall be treated as provided in Section 5
hereof.
          2.4 Legend.
               (a) All certificates evidencing the shares to be issued to the
Holder may bear the following legends (provided that no such legend shall be
borne by Exercise Shares issued following the valid disposition of such shares
pursuant to a registration statement which is effective under the Securities
Act):
     “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE, AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SHARES MAY NOT BE
SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS
PERMITTED UNDER SUCH SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.”
     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN ARTICLE VI OF THE WARRANT PURCHASE
AGREEMENT, DATED AS OF DECEMBER 1, 2006, BY AND BETWEEN THE ISSUER HEREOF AND
SYMPHONY ALLEGRO HOLDINGS LLC (COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE ISSUER HEREOF), INCLUDING, BUT NOT LIMITED TO, A DAILY
SHARE DISPOSITION LIMIT, WHICH IS THE GREATER OF (X) 35,000 SHARES OR (Y) 25% OF
THE AVERAGE DAILY TRADING VOLUME OF ALEXZA COMMON STOCK OVER THE COURSE OF THE
PREVIOUS TWENTY-EIGHT (28) CALENDAR DAYS (AS REPORTED ON THE NASDAQ GLOBAL
MARKET OR SUCH OTHER NATIONAL EXCHANGE REPRESENTING THE PRIMARY EXCHANGE ON
WHICH ALEXZA COMMON STOCK IS LISTED) PER DAY IN RESPECT OF THE WARRANT SHARES OF
THE HOLDER HEREOF. UPON A SALE OR OTHER TRANSACTION RESULTING IN A DIVISION OF
THE SHARES REPRESENTED HEREBY, SUCH MAXIMUM DAILY DISPOSITION AMOUNT WILL BE
DIVIDED PRO RATA AMONG SUBSEQUENT HOLDERS OF THE WARRANT SHARES”.

 



--------------------------------------------------------------------------------



 



               (b) If the certificates representing shares include either or
both of the legends set forth in Section 2.4(a) hereof, the Company shall, upon
a request from a Holder, or subsequent transferee of a Holder, as soon as
practicable but in no event more than thirty (30) days after receiving such
request, remove or cause to be removed (i) if the shares cease to be restricted
securities, the securities law portion of the legend and/or (ii) in the event of
a sale of the shares subject to issuance following the transfer of the shares in
compliance with the transfer restrictions, the transfer restriction portion of
the legend, from certificates representing the shares delivered by a Holder (or
a subsequent transferee).
          2.5 Charges, Taxes and Expenses. Issuance of the Exercise Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of any electronic or paper
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
Exercise Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto. Notwithstanding anything to the
contrary in this Section 2.5, all issue or transfer tax or other incidental
expenses imposed by a Governmental Authority outside the United States shall be
100% borne by the Holder.
     3. COVENANTS OF THE COMPANY.
          3.1 Covenants as to Exercise Shares. The Company covenants and agrees
that all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be duly authorized and validly
issued and outstanding, fully paid and nonassessable, and free from all taxes,
liens and charges with respect to the issuance thereof. The Company further
covenants and agrees that the Company will at all times during the Exercise
Period, have authorized and reserved, free from preemptive rights, a sufficient
number of shares of its Common Stock to provide for the exercise of the rights
represented by this Warrant. If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of counsel, be necessary to increase its authorized but
unissued shares of Common Stock (or other securities as provided herein) to such
number of shares as shall be sufficient for such purposes.
          3.2 No Impairment. Except and to the extent as waived or consented to
by the Holder in accordance with Section 10 hereof, the Company will not, by
amendment of its Certificate of Incorporation (as such may be amended from time
to time), or through any means, avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith carry out of all the provisions of
this Warrant and take all such action

 



--------------------------------------------------------------------------------



 



as may be necessary or appropriate in order to protect the exercise rights of
the Holder against such impairment.
          3.3 Notices of Record Date. If at any time:
               (a) the Company shall take a record of the holders of Common
Stock for the purpose of entitling them to receive a dividend or other
distribution, or any right to subscribe for or purchase any evidences of its
indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right (other than with respect to any equity
or equity equivalent security issued pursuant to a rights plan adopted by the
Company’s Board of Directors);
               (b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or
               (c) there shall be a voluntary or involuntary dissolution,
liquidation or winding up of the Company;
then, in any one or more of such cases, the Company shall use commercially
reasonable efforts to give to the Holder, provided that such action is available
and permitted under the applicable securities laws, at least ten (10) days’
prior written notice of the record date for such dividend, distribution or right
or for determining rights to vote in respect of any such reorganization,
reclassification, recapitalization, consolidation, merger, sale, transfer,
disposition, dissolution, liquidation or winding up of the Company. Any notice
provided hereunder shall specify the date on which the holders of Common Stock
shall be entitled to any such dividend, distribution or right, and the amount
and character thereof, and the then current estimated date for the closing of
the transaction contemplated by any proposed reorganization, reclassification,
recapitalization, consolidation, merger, sale, transfer, disposition,
dissolution, liquidation or winding up of the Company.
     4. REPRESENTATIONS OF HOLDER.
          4.1 Acquisition of Warrant for Personal Account. The Holder represents
and warrants that it is acquiring the Warrant and the Exercise Shares solely for
its account for investment and not with a present view toward the public sale or
public distribution of said Warrant or Exercise Shares or any part thereof and
has no intention of selling or distributing said Warrant or Exercise Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or the Exercise Shares, except as would not result
in a violation of the Securities Act. The Holder will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the provisions of Article VI of the Warrant
Purchase Agreement and will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of)

 



--------------------------------------------------------------------------------



 



the Exercise Shares except in accordance with the provisions of Article VI of
the Warrant Purchase Agreement or pursuant to and in accordance with the
Securities Act.
          4.2 Securities Are Not Registered.
               (a) The Holder understands that the offer and sale of neither the
Warrant nor the Exercise Shares has been registered under the Securities Act.
               (b) The Holder recognizes that the Warrant and the Exercise
Shares must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available. The
Holder recognizes that the Company has no obligation to register the Warrant or,
except as provided in the Warrant Purchase Agreement and the Registration Rights
Agreement, the Exercise Shares, or to comply with any exemption from such
registration.
               (c) The Holder is aware that neither the Warrant nor the Exercise
Shares may be sold pursuant to Rule 144 adopted under the Securities Act unless
certain conditions are met, including, among other things, the availability of
certain current public information about the Company and the expiration of the
required holding period under Rule 144.
          4.3 Disposition of Warrant and Exercise Shares.
               (a) The Holder further agrees not to make any disposition of all
or any part of the Warrant or Exercise Shares in any event unless and until one
of the following occurs:
                    (i) The Company shall have received a letter secured by the
Holder from the SEC stating that no action will be recommended to the Commission
with respect to the proposed disposition;
                    (ii) There is then in effect a registration statement under
the Securities Act covering the Exercise Shares and such disposition is made in
accordance with said registration statement; or
                    (iii) The Holder shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, for the Holder to
the effect that such disposition will not require registration of such Warrant
or Exercise Shares under the Securities Act or any applicable state securities
laws; provided, that so long as the Holder provides the Company with a
representation letter in customary form with respect to such Rule 144
disposition, no opinion shall be required for any disposition made or to be made
in accordance with the provisions of Rule 144.
     5. FRACTIONAL SHARES. No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of

 



--------------------------------------------------------------------------------



 



a fractional share, the Company shall, in lieu of issuance of any fractional
share, pay the Holder otherwise entitled to such fraction a sum in cash equal to
the product resulting from multiplying the then Current Market Price (as of the
applicable exercise date) of an Exercise Share by such fraction.
     6. CERTAIN EVENTS.
          6.1 Dividends, Subdivisions, Combinations and Reclassifications. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or
(iv) issue any shares of its capital stock in a reclassification of the Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the Holder shall be
entitled to receive the kind and number of Warrant Shares or other securities of
the Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.
          6.2 Corporate Transactions. In the event that the Company enters into
a merger or acquisition in which the surviving or resulting “parent” entity is
an entity other than the Company, then the Holder shall either exercise the
Warrant or surrender the Warrant in exchange for a new warrant exercisable in
return for shares or common stock of the Surviving Entity (as defined in the
Warrant Purchase Agreement) (the “Replacement Warrant”), provided that:
               (i) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if the consideration for a merger or acquisition consists of a
combination of cash and stock of the Surviving Entity, then the Replacement
Warrant issued to the Holder shall be solely for common stock of the Surviving
Entity at an exchange ratio reflecting the total consideration paid by the
Surviving Entity at the time of such change in control as if the total
consideration (including cash) for each share of the Common Stock was instead
paid only in common stock of the Surviving Entity at the time of such change of
control (as illustrated on Exhibit C to the Warrant Purchase Agreement), and the
holders of the Replacement Warrants shall have the registration

 



--------------------------------------------------------------------------------



 



rights for stock issuable upon exercise of the Replacement Warrants as provided
under the Registration Rights Agreement; or
               (ii) in accordance with Section 7.08 of the Warrant Purchase
Agreement, if prior to the end of the Term (as defined in the Warrant Purchase
Agreement), a merger or acquisition shall occur and the consideration for such
merger or acquisition shall be paid entirely in cash, then the Holder of this
Warrant shall then have the option to irrevocably elect within fifteen
(15) Business Days of the public announcement of the merger or acquisition by
written notice of election to the Company, either (A) to retain the Warrant and
the right to exercise the Warrant then outstanding for Exercise Shares in
accordance with the terms of this Warrant, which exercise shall occur no later
than immediately prior to the closing of such merger or acquisition, or (B) to
surrender the Warrant to the Company in consideration of a cash payment for each
share of the Common Stock subject to purchase under this Warrant in an amount
equal to 40% of the per share cash consideration to be received by a holder of
one share of the Common Stock to be tendered in the merger or acquisition,
provided that the aggregate total cash payments to all holders of outstanding
Warrants shall not exceed $10,000,000 (the “Warrant Surrender Price”). The
Warrant Surrender Price shall be paid upon the surrender of the Warrants
promptly following the closing of the all cash merger or acquisition. Any
failure by the Holder to deliver a written notice of election to the Company
pursuant to this Section 6.3(ii) shall be deemed an election of clause (B) of
this Section 6.2(ii).
Following a merger or acquisition involving consideration of cash and stock in
which the Surviving Entity is other than the Company, reference to the Common
Stock shall instead be deemed a reference to the common stock of the Surviving
Entity. For purposes of Section 6.2(i), “common stock of the Surviving Entity”
shall include stock of such corporation of any class which is not preferred as
to dividends or assets over any other class of stock of such corporation and
which is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the occurrence of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 6.2 shall similarly apply to successive reorganizations,
reclassifications, mergers, acquisitions, consolidations or disposition of
assets.
          6.3 Adjustment of Exercise Price. The form of this Warrant need not be
changed because of any adjustment in the number, class, and kind of shares
subject to this Warrant. The Company shall promptly provide a certificate from
its principal accounting officer notifying the Holder in writing of any
adjustment in the Exercise Price and/or the total number, class, and kind of
shares (and other securities or property) issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares (and other securities or property) under this Warrant after
giving effect to such adjustment and shall set forth a brief statement of the
facts requiring such adjustment and setting forth the computation by which such
adjustment was made.

 



--------------------------------------------------------------------------------



 



     7. NO STOCKHOLDER RIGHTS. Except to the extent specified in Section 6, this
Warrant in and of itself shall not entitle the Holder to any voting rights or
other rights as a stockholder of the Company. Upon the exercise of this Warrant
in accordance with Section 2, the Exercise Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the date of such exercise.
     8. TRANSFER OF WARRANT. Subject to applicable laws, the restriction on
transfer set forth on the first page of this Warrant and the provisions of
Article VI of the Warrant Purchase Agreement, this Warrant and all rights
hereunder are transferable by the Holder, in person or by duly authorized
attorney, upon delivery of this Warrant, the Assignment Form attached hereto and
funds sufficient to pay any transfer taxes (in accordance with Section 2.5
hereof) payable upon the making of such transfer, to any transferee designated
by Holder. The transferee will sign and deliver to the Company an investment
letter in a form that is commercially reasonable, customary for use in similar
transactions and reasonably satisfactory to the Company. Upon such delivery and,
if required, such payment, the Company shall execute and deliver a new Warrant
or Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of Exercise Shares without
having a new Warrant issued.
     9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
     10. MODIFICATIONS AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the Holder.
     11. NOTICES, ETC. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page and to the Holder at the addresses
on the Company records, or at such other address as the Company or Holder may
designate by ten days’ advance written notice to the other party hereto.

 



--------------------------------------------------------------------------------



 



     12. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
     13. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws. The Company and, by accepting this
Warrant, the Holder, each irrevocably submits and consents to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. The Company and,
by accepting this Warrant, the Holder, each irrevocably waives any objection to
the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE HOLDER HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
     14. DESCRIPTIVE HEADINGS. The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
     15. SUCCESSORS AND ASSIGNS. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder.
     16. SEVERABILITY. The invalidity or unenforceability of any provision of
this Warrant in any jurisdiction shall not affect the validity or enforceability
of such provision in any other jurisdiction, or affect any other provision of
this Warrant, which shall remain in full force and effect.
     17. REGISTRATION RIGHTS. The holder of this Warrant and of the Exercise
Shares shall be entitled to the registration rights and other applicable rights
with respect to the Exercise Shares as and to the extent set forth in the
Warrant Purchase Agreement and the Registration Rights Agreement.
     18. ENTIRE AGREEMENT. This Warrant constitutes the entire agreement between
the parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by
its duly authorized officer as of December 1, 2006.

                  ALEXZA PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ Thomas B. King
 
   
 
           
 
  Name:   Thomas B. King    
 
           
 
  Title:   President and CEO    

         
 
  Address:   1020 East Meadow Circle
 
      Palo Alto, CA 94303
 
      Attn: August J. Moretti
 
      Facsimile: (650) 687-3999
 
       
 
  W/copy to:   Cooley Godward Kronish LLP
 
      Five Palo Alto Square
 
      3000 El Camino Real
 
      Palo Alto, CA 94306-2155
 
      Attn: Barbara A. Kosacz, Esq.
 
      Facsimile: (650) 849-7400

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: ALEXZA PHARMACEUTICALS, INC.
     (1) The undersigned hereby elects to (check one box only):
          o purchase                      shares of the Common Stock of Alexza
Pharmaceuticals, Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full for such
shares.
          o purchase the number of shares of Common Stock of the Company by
cashless exercise pursuant to the terms of the Warrant as shall be issuable upon
cashless exercise of the portion of the Warrant relating to                     
shares.
     (2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:
 
(Name)
 
 
(Address)
     (3) If the Warrant is not being exercised in full, please issue a
certificate representing a new Warrant evidencing the right of the Holder to
purchase the balance of the Exercise Shares purchasable under the Warrant, such
certificate to be registered in the name of the undersigned or in such other
name as is specified below:
 
(Name)
 
 
(Address)
     (4) The undersigned represents that (i) the aforesaid shares of Common
Stock are being acquired for the account of the undersigned not with a view to,
or for resale in connection with, the distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”) and that the
undersigned has no present intention of distributing or reselling such shares in
violation of the Securities Act; (ii) the undersigned is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision regarding its
investment in the Company; (iii) the undersigned is experienced in making
investments of this type and has such knowledge and background in financial and
business matters that the undersigned is capable of evaluating the merits and
risks of this investment and protecting the undersigned’s own interests;
(iv) the

 



--------------------------------------------------------------------------------



 



undersigned understands that the shares of Common Stock issuable upon exercise
of this Warrant must be held indefinitely unless subsequently registered under
the Securities Act or an exemption from such registration is available, and
(v) the undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.

     
 
   
(Date)
  (Signature)
 
   
 
   
 
  (Print Name)

 



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, subject to compliance with Section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)
          FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced
thereby are hereby assigned to

     
Name:
   
 
    (Please Print)

Address:
   
 
    (Please Print)


Dated: ____________________, 20__

         
Holder’s
       
Signature:
       
 
 
 
   
 
       
Holder’s
       
Address:
       
 
 
 
   

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 